BETTS, District Judge.
The motion cannot prevail for either of those causes. The-affidavit of the agent does not countervail or displace the oath of the libellant, that the vessel is an American vessel. The jurisdiction of the court does not depend upon the-nationality of the vessel. The court may, in its discretion, take cognizance of such, suits brought by foreign seamen against foreign masters or owners, and under urgent circumstances, against the foreign vessel itself, if the service has terminated or the-contract does not stipulate that it shall not be enforced within a foreign jurisdiction. The proceeding might have been disregarded by the libellant because the notice of motion was not given in the name of any proctor of the court, and because no claimant is before the court. But on the papers,, and on the concession of the libellant’s counsel, that he is a foreigner, there is prima facie reason for an order that he file security-for costs, or show cause why he should be-excused from so doing. Order accordingly..